UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4047


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

THOMAS LEE BRINCEFIELD,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:03-cr-00346-LCB-1)


Submitted: September 25, 2019                               Decided: November 15, 2019


Before GREGORY, Chief Judge, MOTZ, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Craig M. Cooley, COOLEY LAW OFFICE, Cary, North Carolina, for Appellant. John
Mcrae Alsup, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Lee Brincefield appeals the district court’s judgment revoking his

supervised release and imposing a sentence of 36 months of imprisonment. Appellate

counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), certifying

that there are no meritorious grounds for appeal but questioning whether the district court

properly calculated the policy statement range and whether the sentence is unconstitutional

given that Brincefield would not have been on supervised release had United States v.

Simmons, 649 F.3d 237 (4th Cir. 2011) (en banc), been in effect at the time of his original

conviction. Brincefield has filed pro se supplemental briefs generally repeating counsel’s

arguments and further contending that he is not a career offender. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation

of supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). We will

affirm a revocation sentence that “is within the prescribed statutory range and is

not plainly unreasonable.” United States v. Crudup, 461 F.3d 433, 440 (4th Cir. 2006).

“When reviewing whether a revocation sentence is plainly unreasonable, we must first

determine whether it is unreasonable at all.” United States v. Thompson, 595 F.3d 544,

546 (4th Cir. 2010). We conclude that the district court properly calculated the 33-to-36-

month advisory policy statement range and the 3-year statutory maximum sentence and the

24-month advisory policy statement range and the 2-year statutory maximum sentence for

Brincefield’s respective counts of conviction.     See 18 U.S.C. §§ 3559(a)(2), (a)(3),

3583(e)(3) (2012); 18 U.S.C. § 472 (2012); 21 U.S.C. §§ 841(b)(1)(B), 846 (2012); U.S.



                                            2
Sentencing Guidelines Manual §§ 7B1.1(a)(1), (b), p.s., 7B1.4(a)(1), (b)(1), (3), p.s.

(2015).

       Next, we conclude that Brincefield may not raise a claim that the failure to apply

Simmons to his original judgment violated his constitutional rights or challenge his career

offender status in the current proceeding. As we previously held, a “supervised release

revocation hearing is not a proper forum for testing the validity of an underlying sentence

or conviction.” United States v. Sanchez, 891 F.3d 535, 538 (4th Cir. 2018). Finally, to

the extent Brincefield argues that his attorney was ineffective, we conclude that ineffective

assistance of counsel does not conclusively appear from the record, and, thus, we decline

to address this claim on direct appeal. United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th

Cir. 2010). Brincefield’s ineffective assistance of counsel claims are more appropriately

raised, if at all, in a 28 U.S.C. § 2255 (2012) motion. See United States v. Baldovinos, 434
F.3d 233, 239 & n.4 (4th Cir. 2006).

       In accordance with Anders, we have reviewed the entire record in this case and have

identified no meritorious grounds for appeal. We therefore affirm the judgment of the

district court. This court requires that counsel inform Brincefield, in writing, of the right

to petition the Supreme Court of the United States for further review. If Brincefield

requests that a petition be filed, but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from representation. Counsel’s




                                               3
motion must state that a copy thereof was served on Brincefield. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4